DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 (hereafter the “4/19 Reply)  has been entered.
Claim 6 has been canceled, and new Claim 50 has been entered.   
Claims 1, 3, 5, 7-11, 14, 18, 20-24, 34-37, 39-47 and 49-50 are pending with Claims 18, 20-24, 34-37, and 44-47 withdrawn from consideration as directed to non-elected inventions.

Bona Fide Amendment
The 4/19 Reply includes Applicant’s response to the provisional nonstatutory double patenting rejection of record as follows:
“Applicant respectfully request that this rejection be held in abeyance until all other rejections have been overcome” (see pg 9 of the Reply).
not the filing of a terminal disclaimer, or filing of a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, as the required response in accordance with MPEP 804 I.B.1.  
Applicant’s request is expressly contrary to MPEP 804 I.B.1. (see also MPEP 714.03 and 37 C.F.R. 1.135(c)).  See 37 CFR 1.111.  

Claim Interpretation
The term “network” as present in Claim 1 is not defined in the instant claims, specification, or drawings.  As such, the broadest reasonable interpretation of the term in the claims includes the regular and/or irregular copresence of “a polyanion and a polycation” without requirement for the presence of covalent bonds between them.  Thus the phrase “network of a polyanion and a polycation” in Claim 1 is interpreted as including ‘a composition containing a polyanion and a polycation”.  

The term “synthetic” occurs twice in Claim 1 to describe DNA and RNA, but the term is not defined in the instant claims, specification, or drawings.  The broadest reasonable interpretation of the term in the claims comprises any DNA or RNA that could have been synthesized by any means ad so does not exclude naturally occurring or existing DNAs or RNAs.  

Furthermore, the term “polyimine” in Claim 1 is not defined in the instant claims, specification, or drawings.  As such, the broadest reasonable interpretation of the term in the claims is as including polyethylenimine or polyethyleneimine (i.e. PEI) as known in the art. 

Dependent Claim 5 recites the limitation "wherein said structures are spheres or discs" in lines 1-2.  It has been interpreted in light of the specification on page 8, 3rd full ¶, such that the “structures” in Claim 5 encompass –macrostructures or overall shapes that are spheres or discs--.  This interpretation is consistent with the following statements on page 2, last full ¶:
“In some embodiments, the final obtained structures have overall shapes that are spheres or discs with a diameter of 1 μm to 1 cm.  In some embodiments, the internal structures comprise fibers, or bundles thereof, of the polyanion and the polycation.”  
It is noted that clarity of Claim 5 could be improved by revision to more expressly this interpretation if it is the intended scope.  

The term “arrays” in Claim 8 is not defined in the instant claims, specification, or drawings.  As such, the broadest reasonable interpretation of the term is as an ordered arrangement, or series, of material(s) at any level, including ordered arrangements at a molecular, macromolecular, and/or visible level as non-limiting examples.  

The term “PAD-4” in Claim 11 is not defined in the instant claims, specification, or drawings.  As such, the broadest reasonable interpretation of the term in the context of original PNAS April 4, 2006, vol. 103, no. 14:  5291–5296; as previously cited).

The phrase “[a] cell coated with the three-dimensional structures of claim 1” in Claim 14 requires interpretation.  As an initial matter, the term “cell” is not defined in the instant claims, specification, or drawings.  The broadest reasonable interpretation of the term in the biological sciences includes being in relation to basic or fundamental unit of structural and functional organization an organism (including a prokaryote) as defined by a membrane.  Thus the broadest reasonable interpretation of the phrase includes a “cell” of an organism (such as a cell used in laboratories) that has been “coated” with a layer or covering of material(s) to any degree, including an incomplete layer or covering that does not envelope the entirety of a cell, and a complete layer or covering of a cell with one or more gaps or holes in the layer or covering, as non-limiting examples.  

The term “affixed to” in Claim 43 is not defined in the instant claims, specification, or drawings.  As such, the broadest reasonable interpretation of the term is as including sticking, adhering, and attaching one material to another to any degree, including with and without formation of a covalent bond, as non-limiting examples.  

New dependent Claim 50 is in ‘product by process’ format while being directed to the same composition as that of Claim 1.  Therefore, Claim 50 is not limited to the manipulations of the recited steps (see MPEP 2113). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-11, 14, 39-43 and 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented.  The inclusion of Claims 3, 5, 7-11, 14, 39-43 and 49-50 is due to their dependency from Claim 1.
The terms "uniformly shaped three-dimensional structures” and “a uniform network” in Claim 1 are relative terms which renders the claim indefinite.  The terms “uniformly” and "uniform" are not defined by the claim, the specification does not provide a standard for 
Because of the ambiguity raised by the terms “uniformly” and “uniform”, the skilled artisan is not reasonably apprised of the scopes of “three-dimensional structures” and a “network” as encompassed by the claims.  
This ambiguity renders the claims indefinite. 
In the interest of advancing prosecution, and without obviated Applicant’s need to address this rejection, the terms have been accorded the broadest reasonable interpretation as the opposite of ‘non-uniform’ or ‘irregular’.  As such, it has been construed as not requiring material to be ‘identical’ or ‘unvarying’ but rather as referring to ‘consistency’ or ‘having a constant form or evenness in pattern or form or appearance’.  This interpretation is consistent with the use of the term in the claims and instant application.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7-11, 14, 39-43 and 49-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection and has not been previously presented. 
Claim 1 was amended to recite “a uniform network of a polyanion and a polycation” (see lines 2-3) where neither “uniform” nor “network” are defined in the instant application (see Claim Interpretation section above).  
Moreover, a review of the instant specification found no instance of the term “uniform network” nor an example of the adjective “uniform” being used to modify “network” as a noun.  
Instead, the specification includes uses of “uniform” as an adjective to modify nouns such as “structures” and “macrostructure”.  Additionally, there is description of “uniformly shaped three-dimensional structures comprising a network of a polyanion [ ] and a polycation” (see pg 2, last full ¶; and also pg 3, 3rd and 4th full ¶; and pg 4, 1st full ¶; and pg 8, 2nd full ¶), which is not the same as the term “a uniform network”.  
Therefore, there is no adequate literal or descriptive support for the term “a uniform network of a polyanion and a polycation” in Claim 1.  Claims 3, 5, 7-11, 14, 39-43 and 49-50 are rejected because of their dependency from Claim 1. 
In the interest of advancing prosecution, and without obviating Applicant’s need to address this rejection, the term “uniform network” has been interpreted based on the understanding of “uniform” in the above Claim Interpretation section and in light of the last wherein clause of Claim 1 (see lines 8-9) as encompassing --fibers [of a polyanion and a polycation] of a consistent physical form--.

Claim Rejections - 35 USC § 102 – Withdrawn and Maintained
In light of its cancellation, the previous rejection of Claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Sugasawa et al. as evidenced by Annunziato, et al. has been withdrawn.  
In light of its cancellation, the previous rejection of Claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Marx et al. as evidenced by Baas et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7, 9-10 and 49-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugasawa et al. (“Nonconservative segregation of parental nucleosomes during simian virus 40 chromosome replication in vitro” PNAS February 1, 1992 89 (3) 1055-1059; https://doi.org/10.1073/pnas.89.3.1055) as evidenced by Annunziato, A. (2008) DNA Packaging: Nucleosomes and Chromatin. Nature Education 1(1):26).  
This rejection has been previously presented with respect to Claims 1, 3, 6-7, 9-10 and 49.
Regarding Claims 1 and 49-50, Sugasawa et al. teach formation of SV40 chromosomes in vitro (see e.g. title and abstract), where the chromosomes comprise chromatin fibers of SV40 genomic (and viral) DNA in nucleosomes that contain histones, which correspond to Claims 1, 6 and 49-50.  
Regarding the term “uniformly shaped three-dimensional structures” in line 2 of Claim 1, it is noted that chromatin fibers of SV40 DNA are necessarily physical, three dimensional structures that are ‘uniform’ in the physical properties of the nucleosomes that make up the fiber and ‘uniform’ in the physical properties of the fiber itself.  See also discussion of Claim 7 below. 
Regarding Claim 3, the SV40 genome is known in the art to be 5243 bp in size (see NCBI Reference Sequence NC_001669.1, enclosed).  
Regarding Claim 7, nucleosomes are known in the art to form a 30-nanometer chromatin fiber (see Figure 1 in Annunziato, A. (2008) DNA Packaging: Nucleosomes and Chromatin. Nature Education
Regarding Claims 9 and 10, the SV40 DNA is “a test compound” as presented in Claim 9 and “a nucleic acid” as presented in Claim 10.  
Additionally regarding Claim 50, it is noted that while support for the claim is found on page 3, last ¶ of the specification, there is no description of the properties of the product produced by the manipulations of the steps in Claim 50.  So in the absence of evidence to the contrary, the scope of Claim 50 is interpreted as including the scope of Claim 7 because Claim 7 is within the scope of Claim 1.  
In light of the foregoing, Sugasawa et al. anticipate Claims 1, 3, 7, 9, 10 and 49-50.  

Claims 1, 3, 5, 9, 10 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marx et al. (US Pat. 5,440,025; published 8/8/1995) as evidenced by Baas et al. "Cleavage map of bacteriophage OX174 RF DNA by restriction enzymes" 1976, Nucl. Acids Res. 3(8):1947-1960).  
This rejection has been previously presented with respect to Claims 1, 3, 5, 6, 9, and 10.  
Regarding Claims 1, 3, 5, 9, 10 and 50, Marx et al. teach formation of a polypyrrole film that is cut into disks with “a diameter about three millimeters” and dried on weighing paper (see col. 4, lines 22-28).  They further teach HhaI digestion of bacteriophage phi X174 DNA and placing droplets with the fragments into contact with the disks “to allow DNA in the droplets to bind to the polypyrrole disks” (see e.g. col. 5, line 63, to col. 6, line 31).  The digested DNA corresponds to “genomic DNA”, “viral DNA”, “synthetic DNA” and “oligonucleotides” (“a polyanion”) as presented in Claim 1 while polypyrrole disks correspond to “a polycation” as in Claim 1.  After DNA binding, the disks contain DNA fibers that are present together with the “polycation”, and they correspond to “uniformly shaped three-dimensional structures” as presented in Claim 1, and to the “diameter of 1 m to 1 cm” as presented in Claim 5.  
And based on the discussion of Claim 5 above, the term “uniformly shaped three-dimensional structures” in line 2 of Claim 1 is satisfied because the polypyrrole disks are physical, three dimensional structures that are ‘uniform’ in the physical properties of the disks themselves even when physically associated with DNA fibers, which are ‘uniform’ in the physical properties of the fibers.   
HhaI digestion of phi X174 is known in the art to produce multiple fragments with one that is 1560 base pairs long (see pg 1952, Table 2 in Baas et al. "Cleavage map of bacteriophage phiX174 RF DNA by restriction enzymes" 1976, Nucl. Acids Res. 3(8):1947-1960, enclosed), which corresponds to Claim 3.   
Regarding Claims 9 and 10, the phi X174 DNA is “a test compound” as presented in Claim 9 and “a nucleic acid” as presented in Claim 10.  
Additionally, and regarding “synthetic RNA” as presented in Claim 1, Marx et al. teach use of their disks with “DNA or RNA” (see e.g. col. 1, lines 65-68, and col. 3, lines 1-5).
Additionally regarding Claim 50, it is noted that while support for the claim is found on page 3, last ¶ of the specification, there is no description of the properties of the product produced by the manipulations of the steps in Claim 50.  So in the absence of evidence to the 
In light of the foregoing, Marx et al. anticipate Claims 1, 3, 5, 9, 10 and 50.  

Response to Arguments
Applicant's arguments filed with the 4/19 Reply have been fully considered, to the extent they are relevant to the above rejections, in totality with the evidence of record, and have been found to be not persuasive.
On pages 7-8, Applicant argues that “[t]here is no teaching in Sugasawa or Marx of a uniformly shaped, uniform network of a polyanion and a polycation.”  This is not persuasive because it is not supported by the teachings as explained in the above statements of rejection and claim interpretation as presented in the Claim Interpretation section above.  Instead, each cited teaching includes nucleic acid fibers and a polycation that are copresent with each other and in the form of chromatin fibers in the case of Sugusawa et al.  
And to the extent that Applicant’s arguments are based upon a difference in “uniformity” between the claimed compositions and the cited teachings, this basis is not persuasive because of the interpretation of the term “uniform” and “uniformly shaped three-dimensional structures” as explained in the prior art rejections above.  

Claim Rejections - 35 USC § 103 – Withdrawn and Maintained 
In light of its cancellation, the previous rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Ingenito et al. (US 2007/0110813 A1, published 5/17/2007, cited in IDS filed 10/31/2018, as previously cited) in view of Hallbrink et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 3, 8-10, 14 and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ingenito et al. (US 2007/0110813 A1, published 5/17/2007, cited in IDS filed 10/31/2018, as previously cited) in view of Hallbrink et al. (US 2008/0234183 A1).  
This rejection has been previously presented with respect to Claims 1, 3, 6, 8-10, 14 and 39-43.
As an initial matter, both documents relate to compositions of polyanions, including oligonucleotides, and polycations as a common field of endeavor.  
Regarding Claim 1, Ingenito et al. teach polycations and polyanions “complexed into nanoparticles” and “micelles, whose sizes can be modified” and so controlled in a consistent manner (see e.g. pg 10, ¶0078, and pg 25, claim 1), which corresponds to “uniformly shaped three-dimensional structures comprising a network” in instant Claim 1. 
Additionally, Ingenito et al. teach “[a]ny of a variety of polyanions may be used” including “randomly-structured nucleic acids” (see e.g. pg 10, ¶0076, and pg 25, claim 1), the broadest scope of which includes the simple structure of an oligonucleotide, and so corresponds at least to “oligonucleotides” in instant Claim 1
Regarding “fibers” of polyanion and polycation in Claim 1, Ingenito et al. teach the inclusion of polyvinyl alcohol (PVA) in their complexes of a polycation and a polyanion and that PVA is “used for the preparation of fibers” (see e.g. pg 7, ¶0051, and pg 25, claims 1 and 5).  .
Regarding Claim 3, Ingenito et al. teach “wherein said polyanion has a molecular weight greater than about 10 kD and less than about 500 kD” (see e.g. pg 12, ¶0127, pg 16, ¶0208, pg 19, ¶0289, and pg 26, claim 35), where 500 kD is a single-stranded length of approximately 1667 bp using 300 Daltons as the approximate average molecular weight of a monophosphate base, and so corresponds to Claim 3.
Regarding Claim 8, Ingenito et al. teach kits comprising their complexes of a polycation and a polyanion (see e.g. pg 18, line after ¶0253, to pg 21, ¶0329; and pg 25, ¶0377) wherein the making of such kits includes an orderly arrangement thereof during manufacturing, packaging, storage, and/or shipping, which corresponds to Claim 8.
Regarding Claims 9 and 10, Ingenito et al. teach their complexes of a polycation and a polyanion as including “fibrin” or “fibrinogen” or “thrombin” (see e.g. pg 25, claims 5-8), which corresponds to instant Claims 9 and 10 because each of them can be considered a therapeutic agent.  
Regarding Claims 39-43, Ingenito et al. teach their complexes of a polycation and a polyanion as being “incorporated into an injectable system (e.g. an injectible hydrogel system)”, emphasis added, (see e.g. pg 11, ¶0090, and pg 25, claims 10 and 11), where the hydrogel is a solid or semi-solid support that is within the scope of being “affixed to” the complexes, and so corresponds to instant Claims 39, 40 and 43; and where the complexes of a polycation and a 
As noted above, Ingenito et al. teach “randomly-structured nucleic acids” but do not teach oligonucleotides per se; and do not teach spermidine or a polyimine as presented in Claim 1.  
Hallbrink et al. teach in vitro “condensing [of] DNA with polycations” where “[o]ne of the cheapest, very effective and most widely used polycation is polyethylenimine (PEI)” (see e.g. ¶0144).  They further teach a vector as typically comprising “DNA as oligonucleotide and/or polynucleotide [with] polyethyleneimine (PEI), polyornithine, polylysine, polyamines, dendrimers, spermidine, DEAE-dextran, patricine, transferrin-PEI, polyethylene glycosylated PEI, or oligomers” (emphasis added; see ¶0150).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the (nanoparticle) complexes of a polyanion and a polycation of Ingenito et al. by using oligonucleotides and polynucleotides as a polyanion, and PEI and/or spermidine as a polycation, as taught by Hallbrink et al., with the reasonable expectation of successfully expanding the range of polyanions and polycations for use by the skilled person without surprising or unexpected results.  
Additional rationales for the change are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield .  

Claim 5 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ingenito et al. and Hallbrink et al. as applied to Claims 1, 3, 8-10, 14 and 39-43 above and in view of Rasenack et al. (“Micron‐Size Drug Particles: Common and Novel Micronization Techniques” Pharmaceutical Development and Technology, 9:1, 1-13, DOI: 10.1081/PDT-120027417; as previously cited).  
This rejection has been previously presented with respect to Claim 5.    
Both Ingenito et al. and Rasenack et al. relate to nanoparticles as a common field of endeavor.  
As noted above regarding Claim 50, it is noted that while support for the claim is found on page 3, last ¶ of the specification, there is no description of the properties of the product produced by the manipulations of the steps in Claim 50.  So in the absence of evidence to the contrary, the scope of Claim 50 is interpreted as including the scope of Claim 5 because Claim 5 is within the scope of Claim 1.  
The teachings of Ingenito et al., including that regarding nanoparticles, and Hallbrink et al. have been described above.   
They do not expressly teach particles that are “spheres or discs with a diameter of 1 μm to 1 cm” as presented in Claim 5.
Rasenack et al. teach the preparation of micro-sized drug particles with a mean particle size of 5 m (see e.g. pg 2, left col., second paragraph).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the nanoparticles of Ingenito et al. and Hallbrink et al. to have sizes such as 5 m as taught by Rasenack et al., with the reasonable expectation of successfully improving their usefulness in delivering therapeutic drugs without surprising or unexpected results.  
Additional rationales for the modification are provided by the continuing need to improve the bioavailability of therapeutic agents, as well as the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results, and as simple use of known techniques (of Rasenack et al.) to improve the similar product (of Ingenito et al. and Hallbrink et al.) in the same way.  

Claims 7 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ingenito et al., Hallbrink et al., and Rasenack et al. as applied to Claims 5 and 50 above and in view of Liao et al. (“Controlled release from fibers of polyelectrolyte complexes” Journal of Controlled Release 104 (2005) 347–358; as previously cited).  
This rejection has been previously presented with respect to Claim 7.    
And as noted above regarding Claim 50, it is noted that while support for the claim is found on page 3, last ¶ of the specification, there is no description of the properties of the product produced by the manipulations of the steps in Claim 50.  So in the absence of evidence 
The teachings of Ingenito et al., including that regarding nanoparticles and “preparation of fibers”, and Hallbrink et al., and Rasenick et al., including that regarding a mean particle size of 5 m, have been described above.   
They do not expressly teach fibers or a bundle thereof of “7-500 nm in diameter and 0.1-100 m in length” as presented in Claim 7.
Liao et al. teach that fibers “drawn at a drawing speed of 1 mm/s have a more uniform diameter of about 10-20 m” (see e.g. pg 350, description of Fig. 2B) and as being used to load therapeutic drug compounds such as proteins (see e.g. Abstract).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the nanoparticles in light of Ingenito et al., Hallbrink et al., and Rasenick et al. to have the diameter of about 10-20 m as taught by 10-20 m and with the length of 5 m as taught by Rasenack et al., with the reasonable expectation of successfully improving their usefulness in delivering “a more uniform” therapeutic drug without surprising or unexpected results.  
Additional rationales for the modification are provided by the continuing need to improve the bioavailability of therapeutic agents, as well as the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results, and as simple use of known techniques (of Liao et al.) to improve the similar product (of Ingenito et al., Hallbrink et al., and Rasenick et al.) in the same way.    

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ingenito et al. and Hallbrink et al. as applied to Claims 1, 3, 8-10, 14 and 39-43 above and in view of Sakata et al. (USP 4,525,457, published 6/25/1985; as previously cited) and Arita et al. ((“Structural basis for histone N-terminal recognition by human peptidylarginine deiminase 4” PNAS April 4, 2006, vol. 103, no. 14:  5291–5296; as previously cited).  
This rejection has been previously presented.    
As an initial matter, the first three documents relate to compositions (i.e. complexes) of a polyanion and a polycation as a common field of endeavor.  Addtionally, both Ingenito et al. and Sakata et al. relate to the production and use of those complexes, including the incorporation of enzymes therein.  
The teachings of Ingenito et al., including that regarding their complexes of a polycation and a polyanion with proteins such as “fibrin” or “fibrinogen” or “thrombin”, and Hallbrink et al. have been described above.   
They do not expressly teach their complexes as comprising PAD-4, or protein arginine deiminase 4 (as discussed in the Claim Interpretation section above), as present in Claim 11.  
Sakata et al. teach “strong” complexes of a polycation and a polyanion to produce a “film” with immobilization of an enzymatically active material in that film (see e.g. Abstract, col. 2, lines 13-24, col. 8, lines 1-6 and 25-28) where the enzymatically active material is the enzyme “L-arginine deiminase”.  They do not teach the arginine deiminase as PAD-4.
Arita et al. teach knowledge regarding the “five types of human PADs, PAD1–PAD4 and PAD6” and PAD4 in particular.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the complexes in light of Ingenito et al. and Hallbrink et al. to use as the protein, an L-arginine deiminase as taught by Sakata et al., where the deiminase is PAD4 as taught by Arita et al., with the reasonable expectation of successfully expanding the range of enzymes that are deliverable without surprising or unexpected results.  
Additional rationales for the modification is provided by the continuing need to expand the methods by which enzymes may be productively used, as well as the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results, and as simple use of known techniques (of Sakata et al.) to improve the similar product (of Ingenito et al. and Hallbrink et al.) in the same way.  
Response to Arguments
Applicant's arguments filed with the 4/19 Reply have been fully considered, to the extent they are relevant to the above rejections, in totality with the evidence of record, and have been found to be not persuasive.
On pages 8-9, Applicant argues that “[t]here is no teaching in Ingenito or any of the cited references of a uniformly shaped, uniform network of a polyanion and a polycation.”  Contrary to the assertion based on “uniformly shaped”, Ingenito et al. teach complexes of a polycation and a polyanion in “nanoparticles” and “micelles, whose sizes can be modified” (see first rejection based on obviousness above).  The ability to modify, and so control, the sizes of 
And regarding the assertion based on “uniform network”, and as explained in the new matter rejection above, there is no definition for the term and so it has been interpreted as encompassing --fibers [of a polyanion and a polycation] of a consistent physical form--.  And contrary to Applicant’s assertion, such fibers are satisfied by the teachings of Ingenito et al. regarding oligonucleotides as a polyanion in physical association with a polycation as explained in the first rejection based on obviousness above.  

Double Patenting - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16/488,031 (reference application) as filed 8/22/2019.  Although the claims at issue are not identical, they are not instant Claim 1 anticipates claim 1 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following comparison between instant Claim 1 and claim 1 of the reference application illustrates the double patenting:
Instant Claim 1
Comparison
claim 1 of reference application

A composition comprising 

Identical wording

A composition comprising 

a plurality of in vitro generated uniformly shaped three-dimensional structures comprising a uniform network of a polyanion and a polycation, wherein 

said polyanion is selected from the group consisting of genomic DNA, mitochondrial DNA, bacterial DNA, viral DNA, synthetic DNA, oligonucleotides, synthetic RNA, miRNA, shRNA, siRNA, tRNA, mRNA, viral RNA, oxidized nucleic acids, and combinations thereof; 

wherein said polycation is selected from the group consisting of a histone, citrullinated histone, spermine, spermidine, polyimine, polyaniline, polypyrrole, polyvinylamine, 

wherein said structures comprise fibers of said polyanion and said polycation.



a polymer associated with a biomacromolecule agent, wherein associated is selected from one or more of complexed, conjugated, encapsulated, adsorbed, and admixed. 



The “in vitro generated uniformly shaped three-dimensional structures” of instant Claim 1 are encompassed by the broad “composition” of claim 1 of the reference application.  
The “network” of instant Claim 1 is encompassed by the “complexed” structural configuration of claim 1 of the reference application.  
The “polyanion” of instant Claim 1 is encompassed by the “biomacromolecule” of claim 1 of the reference application because both encompass DNA (see instant Claim 1 and claim 9 of the reference application).
The “polycation” of instant Claim 1 is encompassed by the “polymer” of claim 1 of the reference application because both encompass “spermine” (see instant Claim 1 and claim 8, line 25, of the reference application). 
In light of the above, instant Claim 1 is unpatentable because it anticipates claims 1, 8 and 9 of the reference application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635